        Case 1:21-cv-00982-JLS Document 33 Filed 09/09/21 Page 1 of 4




Re: Meadors v. Erie County Board of Elections, No. 21-cv-982-JLS

Dear Judge Sinatra:

We represent the Erie County of Board Elections in this matter.

In response to a threat of contempt from Plaintiffs’ counsel, we respectfully request
an emergency telephone hearing or brief written order to clarify the Court’s order of
September 3.

The statutory deadline to take the ministerial action of certifying candidates who
will appear on the ballots for the upcoming general election is today. Yesterday, the
Fourth Department restrained the Board from “certifying the content and form of
the ballots” for Mayor of Buffalo until further order. See Exhibit B. In the Board’s
view, this order prevents it from complying with today’s ministerial certification
deadline. The Board thus plans to comply with that Order and not certify the
candidates who will appear on the ballot for Mayor of Buffalo at all.

We view not taking any action today as not in conflict with the Court’s September 3
order, which deals with the ballots themselves, and not certification. Today’s
deadline is ministerial, and not certifying any candidate list for Mayor of Buffalo
today has no impact on the Board’s ability to comply with the Court’s September 3
order regarding who will appear on the ballots themselves. Review of that order is
pending in the Second Circuit.

That said, in light of Plaintiffs’ threats, we request clarification from the Court,
either by telephone hearing or written order, to ensure we are complying with all
applicable court orders. My colleagues and I are available at the Court’s
convenience, including after hours this evening and early tomorrow.

Please note that my law partner Charlie Gerstein and I are not yet admitted to the
Western District of New York, though we are both members of the Bar of New York.
We’d respectfully request temporary admission pending the filing of our
applications.

We thank the Court for its prompt attention to this important matter.

                                        Sincerely,
                                        Jason Harrow
                                        Counsel for Erie County Board of Elections
                     Case 1:21-cv-00982-JLS Document 33 Filed 09/09/21 Page 2 of 4
FILED: APPELLATE DIVISION - 4TH DEPT 09/08/2021 04:51 PM                                CAE 21-01234
NYSCEF DOC. NO. 22                                                       RECEIVED NYSCEF: 09/08/2021
Case 1:21-cv-00982-JLS Document 33 Filed 09/09/21 Page 3 of 4
Case 1:21-cv-00982-JLS Document 33 Filed 09/09/21 Page 4 of 4
